This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,604

 5 GREGORY A. WOOD,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Gregory A. Wood
13 Santa Rosa, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VIGIL, Chief Judge.

17   {1}    Self-represented Defendant Gregory A. Wood filed a docketing statement,

18 appealing from his convictions for trafficking methamphetamine, possession of drug
 1 paraphernalia, and possession of marijuana or synthetic cannabinoids, as set forth in

 2 the district court’s judgment and sentence entered on January 9, 2015. [RP 128-29; DS

 3 2] In this Court’s notice of proposed disposition, we proposed to dismiss the appeal

 4 for lack of a final order. [CN 1, 3-4] Defendant filed a timely response to our calendar

 5 notice, stating that he received “this final order from the district court,” and attaching

 6 such order.

 7   {2}   However, although the order attached to Defendant’s response does deny a

 8 pending motion to change or remove plea, it did not address the motion for

 9 reconsideration of sentence, specified in our calendar notice as rendering the judgment

10 non-final. [CN 3] Accordingly, as there remains no order disposing of the motion for

11 reconsideration of sentence, and for the reasons stated in this Court’s notice of

12 proposed disposition, we dismiss the appeal for lack of a final order. We reiterate that

13 Defendant is free to appeal from the final order of the district court once such order

14 is entered. See Rule 12-201(A) NMRA.

15   {3}   IT IS SO ORDERED.


16                                          __________________________________
17                                          MICHAEL E. VIGIL, Chief Judge

18 WE CONCUR:


19 _________________________________
20 RODERICK T. KENNEDY, Judge

                                               2
1 _________________________________
2 TIMOTHY L. GARCIA Judge




                                  3